Name: 80/35/EEC: Commission Decision of 30 November 1979 on the implementation of the reform of agricultural structures in Italy (region of Tuscany) pursuant to Title II of Directive 75/268/EEC (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Europe; NA;  economic policy
 Date Published: 1980-01-18

 Avis juridique important|31980D003580/35/EEC: Commission Decision of 30 November 1979 on the implementation of the reform of agricultural structures in Italy (region of Tuscany) pursuant to Title II of Directive 75/268/EEC (Only the Italian text is authentic) Official Journal L 013 , 18/01/1980 P. 0041 - 0041COMMISSION DECISION of 30 November 1979 on the implementation of the reform of agricultural structures in Italy (region of Tuscany) pursuant to Title II of Directive 75/268/EEC (Only the Italian text is authentic) (80/35/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), and in particular Article 13 thereof, Whereas on 1 October 1979 the Italian Government communicated Decision No 704 of the region of Tuscany of 28 December 1977 laying down the procedure and criteria for granting the compensatory allowance in mountain and hill farming areas and less-favoured areas pursuant to Article 39 of Regional Law No 71 of 7 September 1977; Whereas that Decision fixes the compensatory allowance provided for in Title II of Directive 75/268/EEC in such a way that young farmers receive a larger amount per livestock unit or per hectare than other farmers; Whereas pursuant to Article 6 of the said Directive the compensatory allowance cannot, however, be fixed at different levels according to the age of the recipient ; whereas the portion of the allowance which is granted only to young farmers cannot therefore be regarded as a compensatory allowance within the meaning of Title II of the said Directive; Whereas in other respects the said Decision satisfies the conditions laid down in Title II of Directive 75/268/EEC; Whereas the finding in this Decision is in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. Decision No 704 of the region of Tuscany of 28 December 1977 satisfies the conditions for a financial contribution by the Community to the common measures referred to in Article 13 of Directive 75/268/EEC. 2. The financial contribution by the Community shall extend to that portion of the compensatory allowance fixed in the said Decision which applies to all farmers. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 30 November 1979. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 128, 19.5.1975, p. 1.